Per Curiam.
We agree Avith the vieAvs expressed by the vice-chancellor as to the legal questions in the case. We differ Avith him as to the facts. Our difference really turns upon the construction of the admissions made by counsel for the defendants at the hearing. He admitted the correctness of paragraphs 7, 8, 9 and 10 of the answer. If this portion of the answer set forth that the agreement of husband and wife in 1902 Avas to convey the fee-simple of the farm, and that both supposed the deeds conveyed a fee-simple, the defendants would have established a proper case for reformation and the deeds of 1910 would be valid. As we read the answer, it rather skillfully avoids setting forth an agreement for the conveyance of a fee-simple. It alleges the wife’s forgiveness of her husband in consideration of his promise of future fidelity and the conveyance to the wife of the farm; that in consummation of ihe agreement, the deeds of 1903 were executed. This would all be true if the agreement was only to convey a life estate to the wife; it Avould not, to say the least, be strictly accurate if the agreement was to convey a fee, since it could not he said that the conveyance of a life estate was in consummation of such an agreement. That the draftsman of the ansAver understood well the distinction between conveyance of a life estate and of a fee is shown by the later averment that the wife accepted the deed as fulfilling the terms of the agreement, “believing that the legal effect of said deed Avas to vest in her the fee.” This fails to negative knowledge on the part of the wife of the language of the deed and alleges only a belief as to the legal effect; it is consistent with the view that her mistake, if *678she made one, was a mistake of law; or with the view that she did, in fact, as the answer says, accept the deed as fulfilling the terms of the agreement, knowing its contents but resting upon her belief in its legal effect.
That this construction of the answer is not too precise or overnice is shown by what in fact took place at the hearing after the admission was made by complainant’s counsel. The vice-chancellor at once asked whether the admission included the error of the scrivener and the execution of a new deed; counsel for defendants answered, “No. Do you want to include that also;” and counsel for the complainant said, “No; I am not willing to admit that.” Then after a little further colloquy, Mr. Davis said: “That is not admitted; the mistake of the scrivener is not admitted,” and Mr. Kellam said: “I guess we had better prove our case, because this admission seems to be a matter of considerable doubt.” Later in the case Mr. Davis again repeated that he did not admit that the first deed was a mistake.
The defendants proceeded in the effort to prove the mistake despite the alleged admission. In this we think they failed. Proof must be clear in order to make' a case for reformation of a deed. Here we have husband and wife conveying a. life estate to the wife through an intermediary by á deed which on its face and in so many words conveys the land to the wife “for and during the term of her natural life and after her death” to her husband by name. The same language is repeated in the habendum, and the covenants run to the wife “for life.” A layman could hardly fail to see by an examination of the deed that the wife took only a life estate. It is very different from a ease where a life estate arises from the omission of words of inheritance. This deed is delivered in 1903 to a wife who has just condoned her husband’s adultery in consideration of his promise to amend and of this very conveyance. She would be free from the ordinary human suspicion if, under such circumstances, she did not examine the deed. No question is raised until financial difficulties of the husband are impending, and even on the hearing the husband testifies that the first deed was exactly what he promised to give her, while their joint answer seems to evade with some skill an averment that there was a mistake of fact. *679We think the evidence falls short of that clearness which the law properly requires before a deed can be altered. The decree must be reversed, with costs, and a decree made in accordance with the prayer of the bill.
For affirmance — The Chief-Justice, Trencitard, Black, Vkedbnburgh — 4.
For reversal — Garrison, Swayze, Parker, Bergen, Kalisch, Bogert, Heppenheimer, Williams — 8.